Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
The amendments, both to the claims and to the specification, filed October 22nd, 2020 have been entered.  Claims 1, 4, 10, 11, 15-17, and 22-25 have been amended.  Claim 5-7, 13, 14, and 19-21 have been cancelled.  Claims 1, 3, 4, 8-12, 15-18, and 22-25 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation the first computer processor, two separate times.  There is insufficient antecedent basis for this limitation in the claim because the independent claim has been amended to read a computer processor from a first computer processor.  For the purpose of examination, Claim 8 will be interpreted as if it had read the 
8 and 9 both recite the limitation the second computer processor.  There is insufficient antecedent basis for this limitation in the claim because the independent claim has been amended to read a computer processor from a second computer processor.  For the purpose of examination, Claims 8 and 9 will be interpreted as if they had read the 
Claim 10 is rejected for inheriting the indefiniteness of Claim 9, upon which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, 15, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, US PG Pub 2007/0005528, in view of Zhou et al., “Online incremental feature learning with denoising autoencoders.”
Regarding Claim 1, Mukherjee teaches a method … for anomaly detection of an industrial asset (Mukherjee, Abstract, “A system and method for fault detection is provided.  The fault detection system provides the ability to detect symptoms of fault in turbine engines and other mechanical systems”) associated with a computer system (Mukherjee, [0044], “a computer system that can be used to implement the invention”), comprising:  … at a computer processor (Mukherjee, [0045], “the processor 110 performs the computation and control functions of the system”) of a feature learning platform  (Mukherjee, [0034], “The encoding neural network 202 performs a principal component-type analysis to create a reduced features space data representation of the sensor data”) receiving from a plurality of sensors located proximate to the industrial asset, sensor data (Mukherjee, [0036], “the number of nodes in the  associated with normal operation of the industrial asset, the sensor data including values for the plurality of sensors over a period of time (Mukherjee, Abstract, “to perform feature extraction from data for representation of faulty or normal conditions” & [0030], “a set of training data would typically be used.  The training data would be split into nominal training, nominal testing, faulty training, and faulty testing data”); extracting, by the computer processor of the feature learning platform, a plurality of learned features, associated with a multi-level transformation or abstraction of the sensor data and capturing characteristics of normal operation of the industrial asset (Mukherjee, Abstract, “The fault detection system uses a neural network to perform feature extraction from data for representation of faulty or normal conditions” where the “neural network” performs a multi-level transformation see Fig. 3, of the input sensor data, see Fig. 1, element 108), using a deep learning process associated with at least one of:  a … auto-encoder (Mukherjee, [0007] & Fig. 1, where “encoding” and “decoding” neural networks that produce a “reconstructed estimate” of the original sensor data are an auto-encoder, i.e. self-encoder) providing the learned features to a classification modeling platform (Mukherjee, Abstract, “The values of extracted features, referred to herein as scores, are then used to determine the likelihood of a fault in the system.  Specifically … scores can be classified into one or more clusters” & [0030], “a set of training data would typically be used.  The training data would be split into nominal training, nominal testing, faulty training, and faulty testing data”), creating, by the classification modeling platform, a classification model using the learned features (Mukherjee, [0026-0027], “The discriminant functions 152 each represent a type of behavior in … ; providing the classification model for execution; and executing the classification model by the computer system using sensor data from an operating industrial asset to automatically identify a potential anomaly for the industrial asset during operation (Mukherjee, [0028], “Thus, when developed, new scores for the neural network null space fault detection system can be inputted into the discriminant function” with Fig. 1, “Sensor Data” creates scores and Fig. 2, Scores are processed by the classification model to produce “Likelihood of Fault”).
Mukherjee teaches that the features are learned using an auto-encoder, but does not teach that the features are learned using one of: a de-noising auto-encoder, a restricted Boltzmann machine, and a decision tree ensemble.  However, Zhou teaches a classification system with feature learning performed by a de-noising auto-encoder (Zhou, title, “Feature Learning with Denoising Autoencoders” & pg. 1453, 2nd column, 2nd paragraph, “The DAE [de-noising auto-encoder] is a variant of autoencoders that extracts features by adding perturbations to the input data and attempting to reconstruct the original data”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific de-noising auto-encoder to replace the general auto-encoder neural network of Mukherjee in the invention of Mukherjee.  The motivation do so is that “this process [i.e. the denoising auto-encoder process] learns features that are robust to input noise and useful for classification” (Zhou, pg. 1453, 2nd column, 2nd paragraph).
classification model using the learned features, but also teaches that the neural network is not critical – that different discriminant functions may be used. (Mukherjee, [0026-0027], “The discriminant functions 152 each represent a type of behavior in the system, such as a properly performing system, or a specific type of fault in the system … a variety of different techniques can be used to develop the discriminant functions used for classification.”).  Mukherjee thus does not explicitly teach wherein the classification model is associated with at least one of: an extreme learning machine, and a support vector machine.  However, Zhou further teaches that support vector machines are popular and effective discriminant functions (Zhou, pg. 1453, 2nd column, 1st paragraph, “In particular, Support Vector Machines (SVMs) have been one of the most popular discriminative methods for large scale learning”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the neural network discriminant function of Mukherjee with a support vector machine.  The motivation to do so is that “Typically, linear SVMs are used in large-scale settings due to their efficient training as well as the scalability to large-scale datasets” (Zhou, pg. 1453, 2nd column, 1st paragraph).  
Regarding Claim 8, the Mukherjee/Zhou combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mukherjee further teaches receiving, at the computer processor of the feature learning platform, sensor data associated with abnormal operation of the industrial asset (Mukherjee, [0030], “a set of training data would typically be used.  The training data would be split into nominal training, nominal testing, faulty training, and faulty testing data” & Abstract, “to perform features extraction from data for representation of faulty or normal conditions”), assigning, by the computer processor, weights to feature vectors associated with abnormal operation relatively more substantial as compared to weights assigned to feature vectors associated with normal operation; using the feature vectors associated with both normal and abnormal operation, and associated weights, to facilitate construction of the classification model by the … computer processor of the classification modeling platform (Mukherjee, [0028], “As can be seen from these graphs, some combination of features (e.g. … Nominal PC1 …) have very poor discrimination power whereas other combinations (e.g. Faulty PC2 …) have very high discrimination power.  Thus, while constructing discriminant functions for each of the two classes, namely, Nominal and Faulty, the latter set of mixed features will have higher weightage as opposed to the former set”).  
Claims 11 and 15 recite a non-transitory, computer-readable medium storing instructions that when executed by a computer system, cause the computer system to perform the methods of Claims 1 and 8, respectively.  As Mukherjee teaches a computer program product to perform their method (Mukherjee, [0051], “the mechanisms of the present invention are capable of being distributed as a program product in a variety of forms [which] include recordable media such as floppy disks, hard drives”), Claims 11 and 15 are rejected for reasons set forth in the rejections of Claims 1 and 8, respectively.

Regarding Claim 17, Mukherjee teaches a system comprising: a gas turbine having combustors; a plurality of sensor located proximate to the gas turbine combustors (Mukherjee, [0033], “sensor data from the system being monitored, such as from a turbine engine” & [0036], “sensors providing data … a turbine engine system that provides ten different sensor data measurements” denoting a plurality of sensors); a storage device (Mukherjee, to store a set of sensor data associated with normal operation of the gas turbine combustors, the sensor data including values for the plurality of sensors over a period of time (Mukherjee, [0030], “a set of training data would typically be used.  The training data would be split into nominal training, nominal testing, faulty training, and faulty testing data”), a feature learning platform computer system coupled to the storage device (Mukherjee, [0034], “The encoding neural network 202 performs a principal component-type analysis to create a reduced features space data representation of the sensor data”), including: a computer processor, and a computer memory storing instructions, that, when executed by the computer processor, cause the feature learning platform to (Mukherjee, [0045], “the processor 110 performs the computation and control functions of the system” & [0051], “the mechanisms of the present invention are capable of being distributed as a program product in a variety of forms [which] include recordable media such as floppy disks, hard drives”) (i) receive the sensor data (Mukherjee, [0036], “the number of nodes in the input later 212 of the encoding neural network would typically be equal to the number of sensors providing data”) (ii) extract a plurality of learned features, associated with a multi-level transformation or abstraction of the sensor data (Mukherjee, Abstract, “The fault detection system uses a neural network to perform feature extraction from data for representation of faulty or normal conditions” where the “neural network” performs a multi-level transformation see Fig. 3, of the input sensor data, see Fig. 1, element 108), capturing characteristics of normal operation of gas turbine combustors (Mukherjee, Abstract, “The fault detection system uses a neural network to perform feature extraction from data for representation of faulty or normal conditions”) using a deep learning process associated with at least one of:  a … auto-encoder (Mukherjee, [0007] & Fig. 1, where “encoding” and “decoding” neural networks that produce a “reconstructed estimate” of the original sensor data are an auto-encoder, i.e. self-encoder); and a classification modeling platform (Mukherjee, [0030], “To create a null space fault detection system …”) computer system, including: a … computer processor, and a … computer memory storing instructions that, when executed by the … computer processor, cause the classification modeling platform (Mukherjee, [0045], “the processor 110 performs the computation and control functions of the system” & [0051], “the mechanisms of the present invention are capable of being distributed as a program product in a variety of forms [which] include recordable media such as floppy disks, hard drives”) to: create a classification model utilizing the learned features (Mukherjee, [0026-0027], “The discriminant functions 152 each represent a type of behavior in the system, such as a properly performing system, or a specific type of fault in the system … a variety of different techniques can be used to develop the discriminant functions used for classification.  In one method, the discriminant functions are developed using artificial neural networks”) …; (ii) arrange for execution of the classification model to automatically identify a potential anomaly for an operating gas turbine combustor (iii) provide the classification model for execution, wherein the classification model is executed by a computer system using sensor data from an operating industrial asset to automatically identify a potential anomaly for the industrial asset during operation (Mukherjee, [0044], “The neural network null space fault detection system and method can be implemented on a wide variety of platforms … such as onboard an aircraft to provide onboard diagnostics” with [0028], “Thus, when developed, new scores for the neural network null space fault detection system can be inputted into the discriminant function” with Fig. 1, “Sensor Data” creates scores and Fig. 2, Scores are processed by the classification model to produce “Likelihood of Fault”  & [0043], “to determine if there is a fault in the mechanical system”).
classification model using the learned features, but also teaches that the neural network is not critical – that different discriminant functions may be used. (Mukherjee, [0026-0027], “The discriminant functions 152 each represent a type of behavior in the system, such as a properly performing system, or a specific type of fault in the system … a variety of different techniques can be used to develop the discriminant functions used for classification.”).  Mukherjee thus does not explicitly teach wherein the classification model is associated with at least one of: an extreme learning machine, and a support vector machine.  However, Zhou further teaches that support vector machines are popular and effective discriminant functions (Zhou, pg. 1453, 2nd column, 1st paragraph, “In particular, Support Vector Machines (SVMs) have been one of the most popular discriminative methods for large scale learning”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the neural network discriminant function of Mukherjee with a support vector machine.  The motivation to do so is that “Typically, linear SVMs are used in large-scale settings due to their efficient training as well as the scalability to large-scale datasets” (Zhou, pg. 1453, 2nd column, 1st paragraph).
Regarding Claim 23, the Mukherjee/Zhou combination of Claim 17 teaches the system of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Mukherjee further teaches  to receive sensor data associated with abnormal operation of the industrial asset (Mukherjee, [0030], “a set of training data would typically be used.  The training data would be split into nominal training, nominal testing, faulty training, and faulty testing data” & Abstract, “to perform features extraction from data for representation of faulty or normal conditions”), assign weights to feature vectors associated with abnormal operation relatively more substantial as compared to weights assigned to feature vectors associated with normal operation; and use the feature vectors associated with both normal and abnormal operation, and associated weights, to facilitate construction of the classification model by the classification modeling platform (Mukherjee, [0028], “As can be seen from these graphs, some combination of features (e.g. … Nominal PC1 …) have very poor discrimination power whereas other combinations (e.g. Faulty PC2 …) have very high discrimination power.  Thus, while constructing discriminant functions for each of the two classes, namely, Nominal and Faulty, the latter set of mixed features will have higher weightage as opposed to the former set”).  

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Zhou, and in view of DeSilva, US PG Pub 2015/0168229.
Regarding Claim 3, the Mukherjee/Zhou combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mukherjee further teaches wherein the industrial asset comprises gas turbine combustors (Abstract, “to detect symptoms of fault in turbine engines”) but is silent regarding thermocouple sensor measurements of exhaust temperatures of the gas turbine combustors.  However,  DeSilva teaches this limitation (DeSilva, [0043], “thermocouple 36 measures combustion temperature in the combustor and thermocouple 38 measures exhaust temperatures in the exhaust system”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermocouple sensor measurements of exhaust temperatures, such as those of DeSilva, as some of the sensor data in the classification system of Mukherjee.  The motivation to do so is “for flashback detection,” (DeSilva, [0012]), that is, it is one of “several different types of 
Claim 12 recites a non-transitory, computer-readable medium storing instructions that when executed by a computer system, cause the computer system to perform the method of Claim 3.  As Mukherjee teaches a computer program product to perform their method (Mukherjee, [0051], “the mechanisms of the present invention are capable of being distributed as a program product in a variety of forms [which] include recordable media such as floppy disks, hard drives”), Claim 12 is rejected for reasons set forth in the rejection of Claim 3.

Regarding Claim 18, the Mukherjee/Zhou combination of Claim 17 teaches the system of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Mukherjee further teaches wherein the industrial asset comprises gas turbine combustors (Abstract, “to detect symptoms of fault in turbine engines”) but is silent regarding thermocouple sensor measurements of exhaust temperatures of the gas turbine combustors.  However,  DeSilva teaches this limitation (DeSilva, [0043], “thermocouple 36 measures combustion temperature in the combustor and thermocouple 38 measures exhaust temperatures in the exhaust system”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use thermocouple sensor measurements of exhaust temperatures, such as those of DeSilva, as some of the sensor data in the classification system of Mukherjee.  The motivation to do so is “for flashback detection,” (DeSilva, [0012]), that is, it is one of “several different types of sensors and sensing systems that are being used in the industry for monitoring combustion and maintaining stability of combustion process for engine detection”).

Claims 4, 9, 10, 16, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Zhou, and further in view of Chiang, US PG Pub 2016/0369777.
Regarding Claim 4, the Mukherjee/Zhou combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mukherjee further teaches wherein the sensor data is received from a computer processor of a data pre-processing platform (Mukherjee, [0033], “In some embodiments, the sensor data comprises raw sensor data.  In other embodiments, the sensor data is preprocessed using a suitable technique”).  Mukherjee does not teach any of the preprocessing techniques recited in the claim.  Chiang, however, teaches segmentation (Chiang, Fig. 9, element 902).  It would have been obvious to segment the sensor data of Mukherjee, as per Chiang, to create the vectors required by Mukherjee (Mukherjee, [0036], “the number of nodes in the input later 212 of the encoding neural network would typically be equal to the number of sensors providing data.  For example, in a turbine engine system that provides ten different sensor measurements during each event”).  The motivation to do so is to create the required vectors, or in the language of Chiang, “to extract, from the stored historical sensor data, a plurality of feature vectors” (Chiang, [0068]).
Regarding Claim 9, the Mukherjee/Zhou combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Mukherjee does not teach, but Chiang teaches receiving information about a set of expert defined features (Chiang, [0068-0071] computes “a composite difference matrix” which is a set of features defined by the inventor, i.e. an expert) and blending the set of expert features to facilitate creation of the classification model by [a] computer processor of the classification modeling platform (Chiang, [0048], “the model building unit is trained to build and train multiple models to model one of which is the “Statistical Model 502” built from an auto-regressive model 606, such as that of Mukherjee, see Chiang, Fig. 8, elements 606 and 502; another of which is the Clustering Model 503 built from the composite difference matrix 907, see Chiang, Fig. 9, and the models are blended to produce a final output, see Chiang, Fig. 5, elements 502, 502, and 514).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional, expert-defined features (such as those of Chiang), in addition to the auto-regression features of Mukherjee, and to blend them to produce a final model output.  The motivation to do so is that multiple models can provide multiple kinds of analysis (see Chiang, Fig. 6) for improved anomaly detection performance (Chiang, [0026], “improved performance for detecting anomalies in sensor data”).
Regarding Claim 10, the Mukherjee/Zhou/Chiang combination of Claim 9 teaches the method of Claim 9 (and thus the rejection of Claim 9 is incorporated).  The combination further teaches, though Chiang, wherein at least one of the expert defined features is associated with at least one of … (iii) a mean or (iv) a standard (Chiang, [0068-0071], the “composite difference matrix” already identified as the set of expert defined features is calculated based on, thus associated with, a mean and a standard deviation, see [0069] and [0070]).  

Claim 16 recites a non-transitory, computer-readable medium storing instructions that when executed by a computer system, cause the computer system to perform the method of Claim 4.  As Mukherjee teaches a computer program product to perform their method (Mukherjee, [0051], “the mechanisms of the present invention are capable of being distributed as a program product in a variety of forms [which] include recordable media such as floppy disks, hard drives”), Claim 16 is rejected for reasons set forth in the rejection of Claim 4.

Regarding Claim 22, the Mukherjee/Zhou combination of Claim 17 teaches the system of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Mukherjee further teaches wherein the sensor data is received from a computer processor of a data pre-processing platform (Mukherjee, [0033], “In some embodiments, the sensor data comprises raw sensor data.  In other embodiments, the sensor data is preprocessed using a suitable technique”).  Mukherjee does not teach any of the preprocessing techniques recited in the claim.  Chiang, however, teaches segmentation (Chiang, Fig. 9, element 902).  It would have been obvious to segment the sensor data of Mukherjee, as per Chiang, to create the vectors required by Mukherjee (Mukherjee, [0036], “the number of nodes in the input later 212 of the encoding neural network would typically be equal to the number of sensors providing data.  For example, in a turbine engine system that provides ten different sensor measurements during each event”).  The motivation to do so is to create the required vectors, or in the language of Chiang, “to extract, from the stored historical sensor data, a plurality of feature vectors” (Chiang, [0068]).
Regarding Claim 24, the Mukherjee/Zhou combination of Claim 17 teaches the system of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Mukherjee does not teach, but Chiang teaches wherein information about a set of expert defined features is received (Chiang, [0068-0071] computes “a composite difference matrix” which is a set of features defined by the inventor, i.e. an expert) and blended to facilitate creation of the classification model by the classification modeling platform (Chiang, [0048], “the model building unit is trained to build and train multiple models to model normal behaviors”, one of which is the “Statistical Model 502” built from an auto-regressive model 606, such as that of Mukherjee, see Chiang, Fig. 8, elements 606 and 502; another of which is the Clustering Model 503 built from the composite difference matrix 907, see Chiang, Fig. 9, and the models are blended to produce a final output, see Chiang, Fig. 5, elements 502, 502, and 514).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional, expert-defined features (such as those of Chiang), in addition to the auto-regression features of Mukherjee, and to blend them to produce a final model output.  The motivation to do so is that multiple models can provide multiple kinds of analysis (see Chiang, Fig. 6) for improved anomaly detection performance (Chiang, [0026], “improved performance for detecting anomalies in sensor data”).
Regarding Claim 25, the Mukherjee/Zhou/Chiang combination of Claim 24 teaches the system of Claim 9 (and thus the rejection of Claim 24 is incorporated).  The combination further teaches, though Chiang, wherein at least one of the expert defined features is associated with at least one of … (iii) a mean or (iv) a standard (Chiang, [0068-0071], the “composite difference matrix” already identified as the set of expert defined features is calculated based on, thus associated with, a mean and a standard deviation, see [0069] and [0070]).  

Response to Arguments
Applicant’s arguments submitted October 22nd, 2020 have been fully considered, but are not fully persuasive.
Applicant’s amendments have overcome the Objection to the Specification and all 35 U.S.C. 112 rejections of the previous Office Action.  However, the amendments have introduced additional 35 U.S.C. 112(b) indefiniteness rejections.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections of the previous Office Action have been fully considered, and are persuasive.  Dependent Claim 7 of the previous 
Applicant’s arguments with respect to the prior art rejections of Claim 1 the previous Office Action have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Zhou teaches both that a support vector machine is a good discriminator function to use for classification, and that a de-noising auto-encoder is a particular improvement on the standard auto-encoder to use for feature extraction.  Applicant’s arguments with respect to the other claims rely upon the features argued with respect to Claim 1, and as such are unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Wulsin teaches that restricted Boltzmann machines, as recited in Claim 1, can be used as feature learners for anomaly detection algorithms.  Aldrich teaches that decision tree ensembles can be used as feature learners for fault detection.  Ertugrul teaches that extreme learning machines are appropriate discriminator functions to use in fault detection.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/BRIAN M SMITH/Examiner, Art Unit 2122